Citation Nr: 1241726	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  06-31 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for post-operative compartment syndrome of the right lower extremity as due to treatment at a VA Medical Center. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran had active military service from October 1968 to December 1974. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that denied entitlement to compensation under 38 U.S.C.A. § 1151 for post-operative compartment syndrome of the right lower extremity, claimed as due to treatment at a VA Medical Center (VAMC).

In March 2009, the Veteran testified during a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

In May 2009 and April 2010, the Board remanded this case to the RO via the Appeals Management Center (AMC) in Washington, D.C., for additional evidentiary development.  The case was subsequently returned to the Board, with a request from the Veteran's representative that this claim be remanded for a medical expert opinion.  In June 2012, the Board requested a medical expert opinion from an internist with the Veterans Heath Administration (VHA), and the designee provided this opinion in July 2012.  38 C.F.R. § 20.901(a).  The Veteran and his representative were provided with a copy of that opinion (including the letter requesting that opinion) pursuant to 38 C.F.R. § 20.903(a), and the representative submitted written argument in response in November 2012.

While the Board's prior remand was pending at the AMC, the Roanoke RO was concurrently adjudicating other issues, and associating additional evidence with the Veteran's Virtual VA folder, and apparently also with a temporary folder maintained at the RO.  In connection with his claim for entitlement to a total disability compensation rating based on individual unemployability (TDIU rating), the Veteran underwent several VA compensation and pension examinations in July 2011.  In a March 2012 rating decision, the RO granted entitlement to a TDIU rating, and, after finding that the Veteran has permanent and total service-connected disability, granted eligibility for dependents' educational assistance.  These examination reports and RO decisions are not in the claims folder that is before the Board, but are found in his electronic Virtual VA folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  The Board notes that the Veteran has both a hard copy and electronic ("Virtual VA") claims file.  While this case was in remand status, several additional computerized VA examination reports dated in April 2010 and July 2011 were associated with the Veteran's Virtual VA claims file.   Some of this evidence, particularly a July 2011 VA general medical examination of the right leg, is pertinent to the appeal issue of entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for post-operative compartment syndrome of the right lower extremity, but this evidence has not yet been reviewed by the RO or AMC in the context of the instant appeal, with issuance of a supplemental statement of the case.  Such must be done prior to appellate review.  See 38 C.F.R. §§ 19.31, 19.37; see also Bernard v. Brown, 4 Vet. App. 384 (1993).

Also, as noted in the introduction, while this case was on remand at the AMC, the RO adjudicated other claims by the Veteran, and all of the relevant documents are not in the claims file that is currently before the Board.  Some of these documents are in the Virtual VA folder, and some are apparently in a temporary file at the RO.  The RO/AMC therefore should attempt to consolidate these documents into the Veteran's claims file (hard copy and electronic) so the Board may take these other documents and decisions into consideration to the extent they relate to the claim that is currently at issue on appeal.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2); Dunn v. West, 11 Vet. App. 462, 466-67 (1998); and Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive, if not actual, possession of the agency since generated by VA and must be obtained if they could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Consolidate documents from any temporary folder relating to the Veteran that is at the Roanoke RO with his hard copy and electronic ("Virtual VA") claims file so the Board may review and consider these other records, which apparently concern additional decisions this RO has issued deciding other claims.

2.  Then, the RO/AMC should readjudicate the claim for entitlement to compensation under 38 U.S.C.A. § 1151 for post-operative compartment syndrome of the right lower extremity, claimed as due to treatment at a VAMC, with consideration of all additional evidence (particularly the report of a July 2011 VA general medical examination) received since the December 2009  supplemental statement of the case.  The Board notes that some of the evidence associated with the Veteran's hard copy and electronic (Virtual VA) claims file since the December 2009 supplemental statement of the case was not considered in the July 2011 supplemental statement of the case.  If the claimed benefit remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


